Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 3-5, 7-16, 18-19, and 21-24 are currently pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments filed with respect to rejections made under § 103 have been fully considered and are found persuasive in view of the amended claims.  The closest prior arts identified below do not disclose or suggest the amended claim limitations in combination with the other recited elements.  Additionally, the prior arts identified in the international search (dated 24/05/2016) do not disclose or suggest the amended claim limitations in combination with the other recited elements. Accordingly, the rejection is withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 7-12, 15-16, 18-19, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 5-14, 17, 18, and 22-25, of copending Application No. 15051788 (Reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the claims are minor and not distinguishing the overall appearance of one over the other. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BOSKOVIC (US-20120290652-A1); related to system and method for transport sharing. 
Dutta (US-20150345951-A1): related to system and method for ranking and determining routes in a navigation system.  
Lehmann (US-20110153629-A1) related to system and method for matching drivers with passengers sharing a trip. 
BOREAN (US-20170270447-A1) related to system and method for providing ride sharing service.
Hurzeler (US-7080019-B1); related to system and method for enabling travelers to discover other travelers with similar and compatible travel plans. 
Cudak (US-20150233719-A1); related to system for controlling an autonomous vehicle.
Gale (US-20110301997-A1); related to system and method for managing fleet of vehicles. 
FELT (US-20110099040-A1); related to system and method for dispatching taxi. 
Adamczyk( US-20100042549-A1); related to system and method for ride matching based on selection criteria and driver information. 
McGavran( US-20140278051-A1); related to system and method for predicting destination for a user device. 
Sisselman (US-20060182258-A1) ; related to system and method for routing drivers. 
. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598. The examiner can normally be reached M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.A./Examiner, Art Unit 3628     

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628